  4:18-cv-03132-JMG-MDN Doc # 89 Filed: 05/15/20 Page 1 of 7 - Page ID # 533



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

ROBERT BAILEY,

                       Plaintiff,                                    4:18CV3132

       vs.                                                              ORDER

CITY OF BELLEVUE, NEBRASKA, a
political subdivision of the State of Nebraska,

                       Defendant.

       This matter is before the Court on the three Notices of Intent to Serve Rule 45 Subpoena
Duces Tecum (Filing Nos. 49-51) filed by Plaintiff, Robert Bailey, and the objections (Filing
Nos. 61, 63, 69) to those subpoenas filed by Defendant, City of Bellevue, Nebraska. The Court
held a telephone conference with counsel for the parties on March 27, 2020, regarding the City’s
objections to the Rule 45 subpoenas and ordered the parties to submit additional briefing on the
dispute. The parties filed their briefs as ordered. (Filing No. 77; Filing No. 83). The matter is
now fully submitted to the Court. For the following reasons the Court will overrule the City’s
Objections and permit Plaintiff to serve the Rule 45 Subpoenas on the non-parties.


                                        BACKGROUND
       Plaintiff filed the instant action asserting claims under the Americans with Disabilities
Act Amendments Act of 2008 (“ADAAA”), 42 U.S.C. §§ 12101 et seq., and the Nebraska Fair
Employment Practices Act (“NFEPA”), Neb. Rev. Stat. §§ 48-1101 et seq., for disability
discrimination, retaliation, interference and intimidation, and hostile work environment. Plaintiff
alleges the following facts in his Amended Complaint (Filing No. 27).
       Plaintiff was employed by the City of Bellevue as a law enforcement officer between
March 7, 1996, and June 3, 2019. Plaintiff “suffers from major depression, panic disorder,
anxiety, chronic insomnia, and heart disease,” and the City was aware of his impairments. In
2015, Plaintiff was working as a Sergeant within the Criminal Investigations Bureau (“CIB”) on
an eight-hour day shift. In the spring of 2015, Chief Mark Elbert told Plaintiff he would be
moved from his CIB shift to a twelve-hour Road Patrol shift. Plaintiff’s physician restricted him
from working twelve-hour shifts due to his disabilities, so he obtained paperwork from the City’s
  4:18-cv-03132-JMG-MDN Doc # 89 Filed: 05/15/20 Page 2 of 7 - Page ID # 534



Human Resources department (“HR”) to formally request an accommodation.                    Before he
submitted the paperwork, Plaintiff notified Chief Elbert of his intent to request an
accommodation; Chief Elbert “became upset,” threw the paperwork across his desk, and
convinced Plaintiff not to submit the paperwork based upon Chief Elbert’s assurance Plaintiff
could remain in his CIB position. Despite this assurance, Chief Elbert emailed Captain Robert
Wood asking if Plaintiff could be moved to the twelve-hour shift.
       Plaintiff suffered a heart attack on January 31, 2016, underwent surgery, recovered, and
subsequently “successfully passed a cardiac fitness for duty examination[.]” In April 2016,
when Plaintiff notified Chief Elbert that Plaintiff would be returning to work rather than taking
medical retirement, Chief Elbert again told Plaintiff he would be moved to the twelve-hour Road
Patrol position. Chief Elbert stated Plaintiff would “lose” a formal accommodation request and
indicated he did not want another disabled officer in his department. In July 2016, Plaintiff filed
paperwork with HR formally requesting disability accommodations. In September 2016, the
City required Plaintiff to complete a psychological fitness for duty examination. During that
process, Plaintiff’s supervisors, Lieutenant Timothy Melvin and Captain Wood, complained to
the City’s retained physician that Plaintiff did not answer his phone off-duty and used sick leave
when he was late to work due to insomnia.
       On    October    14,   2016,   Plaintiff,   through   his   attorney,   requested    disability
accommodations of keeping his eight-hour day shift position, getting seven to nine hours of sleep
uninterrupted by off-duty phone calls, and a being given a flexible start time to accommodate
sleep interruptions. On November 4, 2016, the City addressed Plaintiff’s request to be free from
off-duty phone calls but proposed moving Plaintiff to the twelve-hour shift. On November 18,
2016, Plaintiff’s attorney rejected the City’s proposed accommodations and provided a draft
EEOC complaint if the City continued to reject Plaintiff’s requested accommodations.
       On November 20, 2016, Chief Elbert requested a private meeting with Plaintiff and
Plaintiff’s spouse, which took place later that morning. During the meeting, Chief Elbert told
Plaintiff that HR and other City officials were “dug in” against Plaintiff’s accommodation
requests and were prepared for a long and “huge fight.” Chief Elbert therefore proposed an
“unofficial” and “secret” arrangement wherein Plaintiff would be permitted to stay in his eight-
hour position if he withdrew his formal accommodation request and did not tell anyone,
including Plaintiff’s attorney, the real reason why. As part of this arrangement, Chief Elbert

                                                   2
  4:18-cv-03132-JMG-MDN Doc # 89 Filed: 05/15/20 Page 3 of 7 - Page ID # 535



advised Plaintiff not to answer his phone off-duty and to tell his supervisors he did not hear his
phone. Plaintiff accepted this “unofficial” offer and withdrew his formal accommodation request
that same afternoon.
       On February 8, 2017, Plaintiff was informed by Chief Elbert that Elbert would be leaving
his position and that Elbert’s replacement had no intention of altering Plaintiff’s “unofficial”
accommodation such that Plaintiff would not need request a formal accommodation. Plaintiff
asked Chief Elbert to inform Plaintiff’s supervisors, including Lt. Melvin, about the “unofficial”
accommodation, but on February 10, 2017, Chief Elbert reiterated the importance of keeping
their “unofficial” accommodations secret. Chief Elbert further stated that City officials still
believed Plaintiff did not qualify for disability accommodations and an official request would
result in a “major fight.”
       On April 7, 2017, Plaintiff alleges Lt. Melvin confronted Plaintiff over why he had not
answered two off-duty calls on April 4 and April 6, 2017. Plaintiff told Lt. Melvin about the
“unofficial” accommodation agreement with Chief Elbert. Plaintiff alleges that on May 22,
2017, Lt. Melvin expressed frustration with Plaintiff’s unofficial accommodation, and on May
26, 2027, Lt. Melvin gave Plaintiff written counseling in retaliation for his unofficial
accommodations.        Lt. Melvin continued to complain about the unofficial accommodation
arrangement.
       On June 23, 2017, Plaintiff learned that Chief Elbert was the individual who had “dug in”
against Plaintiff’s formal accommodation request from the beginning.               The City’s HR
representative and Captain Stukenholz advised Plaintiff to wait to pursue formal
accommodations until after Chief Elbert left his position.
       In September 2017, Gary Young filed an internal complaint against Chief Elbert for
dishonesty, unbecoming conduct, abuse of authority, insubordination, and violation of the code
of ethics, based upon several employees’ complaints, including Plaintiff.           This complaint
resulted in an administrative investigation (“AIC”) conducted by the Sarpy County Sheriff’s
Office. Plaintiff participated as a witness in the investigation. (Filing No. 27 at p. 11; Filing No.
78-1). Plaintiff also personally filed a complaint with the Nebraska Crime Commission (“NCC”)
regarding Chief Elbert in September 2017. Chief Elbert placed himself on administrative leave
beginning September 13, 2017. Plaintiff formally requested recognition of his “unofficial” and
“secret” accommodations from the City on September 14, 2017, and filed a NEOC/EEOC charge

                                                 3
  4:18-cv-03132-JMG-MDN Doc # 89 Filed: 05/15/20 Page 4 of 7 - Page ID # 536



of discrimination against the City on September 15, 2017. On October 19, 2017, the City denied
Plaintiff’s request for official accommodations as creating an undue hardship. The City then
transferred Plaintiff to a Desk Sergeant position, which he characterizes as a move to “isolate and
shame” him. (Filing No. 27 at pp. 11-13).
          On January 12, 2018, Plaintiff filed an internal complaint against Captain Wood. (Filing
No. 27 at p. 13). Plaintiff filed a formal internal complaint against Lt. Melvin on July 26, 2018.
(Filing No. 27 at p. 15). Plaintiff alleges that on August 11, 2018, Chief Elbert called Plaintiff
and hung up on him, and did the same thing to two other AIC witnesses against Chief Elbert.
Chief Elbert was reinstated on September 11, 2018, and Plaintiff thereafter filed a complaint with
the City regarding Chief Elbert’s hang-up call.         Lt. Melvin was appointed as one of the
investigators of that complaint. Plaintiff commenced this action on September 21, 2018, and
ultimately resigned from his employment on June 3, 2019.
          The dispute before the Court pertains to the Notices of Intent to Serve Rule 45 Subpoena
Duces Tecum that Plaintiff seeks to serve upon the NCC, the Sheriff of Sarpy County, and upon
Elbert.     In the subpoena to the NCC, Plaintiff requests copies of transcripts, evidence,
communications, recorded audio/video statements, investigatory materials, and the like,
exchanged between the NCC and the Sarpy County Sheriff’s Office, the City of Bellevue, and/or
Mark Elbert arising out of Plaintiff’s individual complaint filed against Elbert on September 25,
2017. (Filing No. 49). In the subpoena to the Sheriff of Sarpy County, Plaintiff requests copies
of documents, communications, recorded audio/video statements, investigatory materials, and
the like, arising out of the AIC complaint against Elbert investigated by the Sarpy County
Sheriff’s Office. (Filing No. 50). Plaintiff’s subpoena to Elbert requests the same documents
sought by his subpoenas to the NCC and to Sarpy County. (Filing No. 51).



                                            ANALYSIS
          The federal and local rules limit a party’s capacity to object to discovery requested in a
third-party subpoena. See Fed. R. Civ. P. 45; NECivR 45.1. “[An] adverse party has standing to
object to a third-party subpoena on grounds of relevance or to protect a personal right or
privilege in the information requested.” Jenkins v. Pech, No. 8:14CV41, 2015 WL 728305, at *3
(D. Neb. Feb. 19, 2015)(citing Streck, Inc. v. Research & Diagnostic Sys., Inc., No. 8:06CV458,
2009 WL 1562851, at *3 (D. Neb. June 1, 2009)). Plaintiff seeks to serve subpoenas on three
                                                  4
  4:18-cv-03132-JMG-MDN Doc # 89 Filed: 05/15/20 Page 5 of 7 - Page ID # 537



non-parties. Therefore, at this time the scope of the Court’s review is limited to whether the
subpoenas seek documents relevant to any claim or defense in this action and whether the City
has a personal right or privilege in the information requested.
       Plaintiff’s subpoena to the NCC seeks documents and communications generated from
his complaint against Elbert. (Filing No. 49). The City objects to this subpoena on the basis of
relevance.   The City believes Plaintiff’s complaint was investigated simultaneously with a
complaint by a different individual, and that information from the other individual’s
investigation is not relevant to this lawsuit. (Filing No. 78-1). Additionally, the City asserts
Plaintiff’s complaint to the NCC “was not a complaint seeking a determination as to whether
Elbert reasonably accommodated Plaintiff, whether Plaintiff was discriminated against, nor
whether Plaintiff was constructively discharged” but instead was “an attempt to have the [NCC]
review any violation(s) of police standards and conducts, and is therefore not relevant here.”
(Filing No. 77 at p. 10). Similarly, the City objects to Plaintiff’s proposed subpoena to the Sarpy
County Sheriff’s Office (Filing No. 50) on the basis of relevance because the administrative
investigation against Elbert included complaints by individuals other than Plaintiff and because
the other complaints did not involve allegations of disability discrimination. The City argues,
“[S]imply because Elbert was the subject of complaints by other employees does not make the
investigation into the complaints relevant to this action.” (Filing No. 77 at p. 7).
       The scope of relevant discovery is not as narrow as the City suggests.               Rather,
“[d]iscovery requests should be considered relevant if there is any possibility the information
sought is relevant to any issue in the case and should ordinarily be allowed, unless it is clear the
information sought can have no possible bearing on the subject matter of the action.” Met-Pro
Corp. v. Industrial Air Technology, Corp., No. 8:07CV262, 2009 WL 553017, * 3 (D. Neb.
March 4, 2009); see E.E.O.C. v. Woodmen of the World Life Ins. Society, 2007 WL 1217919 at
*1 (D. Neb. Mar. 15, 2007)(quoting Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351
(1978)(“Relevancy is to be broadly construed for discovery issues” and “encompass[es] ‘any
matter that could bear on, or that reasonably could lead to other matter that could bear on, any
issue that is or may be in the case.’”). Review of Plaintiff’s allegations in his Amended
Complaint indicate that Elbert’s conduct is central to Plaintiff’s claims, including his claims for
discrimination, retaliation, harassment, and interference and intimidation. The City largely denies
Plaintiff’s substantive allegations and has raised affirmative defenses that its actions were

                                                  5
  4:18-cv-03132-JMG-MDN Doc # 89 Filed: 05/15/20 Page 6 of 7 - Page ID # 538



“legitimate, non-discriminatory and utilized good faith business judgment” and that it “acted in
good faith to comply with all applicable equal employment laws and acted with reasonable
grounds to believe that its actions did not violate the statutes.” (Filing No. 39). To support his
claims, Plaintiff may present direct evidence of discrimination, if such evidence exists, or
evidence creating an inference of unlawful discrimination, the latter of which may be derived
from the investigatory materials sought by the subpoenas. See, e.g., St. Martin v. City of St.
Paul, 680 F.3d 1027, 1033 (8th Cir. 2012). The administrative investigation against Elbert arose
out of employee complaints, including Plaintiff’s, and their allegations that Elbert engaged in
misconduct including dishonesty, unbecoming conduct, abuse of authority, insubordination, and
violation of the code of ethics. The claims and defenses in this case necessarily implicate Elbert’s
actions and credibility. Given the broad scope of relevant discovery, the Court finds that, as
written, Plaintiff’s subpoenas seek documents that could reasonably bear on the issues in this
case. The custodians of such records will be in the best position to raise their own objections to
Plaintiff’s document requests as necessary. Additionally, this Order will not foreclose the non-
parties from raising specific relevance objections once served with the subpoenas.
       The City also contends that the Sarpy County investigative file is confidential and
protected. The City states that, although the Sarpy County Sheriff’s Office, rather than the City,
conducted the investigation and is in possession of the file, the City’s confidentiality policies still
apply. (Filing No. 77). The Sarpy County Sheriff’s Office is the custodian of the documents
requested, not the City. Therefore, the Court will permit Plaintiff to serve the subpoena on Sarpy
County and permit the County to raise and argue any objections it may have regarding its
obligation to keep the documents confidential.
       Finally, the City argues that the privacy interests of the other employees involved in the
complaints are implicated because an investigative file is akin to a personnel file. (Filing No. 77
at p. 9)(citing Kaufman v. W. Sugar Co-op., Inc., No. 7:06CV5017, 2007 WL 2509480, at *4 (D.
Neb. Aug. 29, 2007)). Based on the limited information before the Court, the Court cannot say
that the investigatory files sought by Plaintiff implicate the same privacy concerns as personnel
files. Personnel files contain personal information such as social security numbers and protected
health information. There is no information before the Court to suggest that the investigatory
files sought by Plaintiff include that type of private employee information. Moreover, this Court
and the Eighth Circuit have found that personnel files of non-party employees may be relevant

                                                  6
  4:18-cv-03132-JMG-MDN Doc # 89 Filed: 05/15/20 Page 7 of 7 - Page ID # 539



and discoverable in cases involving employment claims. See Royce v. Douglas Cty. Sch. Dist.
No. 54, No. 8:11CV328, 2012 WL 2952381, at *2 (D. Neb. July 19, 2012) (citing Missouri Nat.
Educ. Ass’n v. New Madrid County R–1 Enlarged Sch. Dist., 810 F.2d 164, 166 (8th Cir. 1987).
At this time, the Court cannot say that employee privacy concerns should prevent Plaintiff from
serving the subpoenas on the non-parties.
       In conclusion, on the record before the Court, Plaintiff’s subpoenas appear to seek
discovery relevant to the claims and defenses in this case and the defendant has not demonstrated
a personal privilege in the documents sought.         Therefore, the defendant’s objections are
overruled and Plaintiff is given leave to serve the subpoenas on the non-parties. Those non-
parties are, of course, entitled to raise their own objections to the subpoenas once served, as
appropriate. Upon consideration,



       IT IS ORDERED that Defendant’s Objections (Filing Nos. 61, 63, 69) are overruled.
Plaintiff is granted leave to serve the subpoenas on the non-parties.


       Dated this 15th day of May, 2020.

                                                      BY THE COURT:

                                                      s/Michael D. Nelson
                                                      United States Magistrate Judge




                                                 7
